 


FIFTH AMENDMENT, WAIVER AND CONSENT


TO


LOAN AGREEMENT


THIS FIFTH AMENDMENT, WAIVER AND CONSENT TO LOAN AGREEMENT, dated as of August
20, 2007 (the “Fifth Amendment”), is made and entered into by and between Acura
Pharmaceuticals, Inc., a New York corporation (“Borrower”), and Galen Partners
III, L.P., a Delaware limited partnership, as Agent under that certain
Noteholders Agreement dated as of February 6, 2004 (“Lender”). Capitalized terms
used herein and not otherwise defined shall have the meaning provided in the
Loan Agreement (as defined below).
 
RECITALS
 
WHEREAS, Borrower and Lender (as assignee of Watson Pharmaceuticals, Inc.
(“Watson”)) are parties to that certain Loan Agreement, dated as of March 29,
2000, as amended by a certain Amendment to Loan Agreement dated as of March 31,
2000, as further amended by a certain Second Amendment to Loan Agreement dated
as of December 20, 2002 and as further amended by a certain Third Amendment,
Waiver and Consent to Loan Agreement dated as of February 6, 2004 (the “Third
Amendment”) (as so amended, the "Loan Agreement"); and
 
WHEREAS, in accordance with the terms of the Loan Agreement, Borrower previously
issued to Watson two Promissory Notes, the first dated December 20, 2002 in the
principal amount of $17,500,000 (the "Replacement Note"), and the second dated
December 20, 2002 in the principal amount of $3,901,331 (the "$3.9 Million
Note", and together with the Replacement Note, collectively, the "Old Notes");
and
 
WHEREAS, in order to allow the Borrower to complete each of the transactions
contemplated pursuant to that certain Term Sheet dated December 19, 2003 between
the Borrower and the other signatories thereto (the "Term Sheet Transactions"),
at Borrower’s request and in accordance with the Third Amendment, Lender
consented to the Term Sheet Transactions and waived certain restrictions
contained in the Loan Agreement; and
 
WHEREAS, pursuant to a certain Umbrella Agreement dated as of February 6, 2004
(the "Umbrella Agreement") by and among Borrower, Watson, Care Capital
Investment II, L.P., Essex Woodlands Health Ventures V, LP, Galen Partners III,
L.P. and the other signatories thereto (collectively, but excluding the Borrower
and Watson, the "Investor Group"), in consideration of Borrower's payment to
Watson of $4,000,000, Watson (i) cancelled and discharged in full the $3.9
Million Note, (ii) forgave $12,500,000 in principal amount of the Replacement
Note and amended and restated the Replacement Note as provided in the Third
Amendment, and (iii) amended the Loan Agreement as provided in the Third
Amendment (collectively, the "2004 Note and Loan Agreement Amendments"); and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to the terms of the Umbrella Agreement, Watson transferred and
conveyed to the Investor Group all of its right, title and interest in and to
the Loan Agreement and Replacement Note after giving effect to the 2004 Note and
Loan Agreement Amendments;
 
WHEREAS, simultaneous with the completion of the transactions contemplated in
the Umbrella Agreement, the Replacement Note was amended and restated in the
form of Exhibit A to the Third Amendment to Loan Agreement (the “2004
Replacement Note”);
 
WHEREAS, the 2004 Replacement Note was amended and restated to provide for the
extension of the Maturity Date of the 2004 Replacement Note from June 30, 2007
to September 30, 2007 (the “June 2007 Replacement Note”);
 
WHEREAS, the parties hereto, wish to further extend the maturity of the June
2007 Replacement Note and make the other changes set forth below;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
AGREEMENT
 


1.  Article One of the Loan Agreement is hereby amended in its entirety to read
as follows:
 
"1. AMOUNT AND TERMS OF LOANS.
 
2

--------------------------------------------------------------------------------


 
"1.1 Term Loans. Subject to the terms herein, Watson Pharmaceuticals, Inc.
(“Watson”) has previously loaned to Borrower the aggregate principal amount of
Twenty One Million Four Hundred One Thousand Three Hundred Thirty One Dollars
($21,401,331) (the "Original Loan"). Effective the date of the Third Amendment
to the Loan Agreement, (i) Watson forever forgave, discharged, cancelled and
rendered null and void Borrower's obligation to repay Sixteen Million Four
Hundred One Thousand Three Hundred Thirty One Dollars ($16,401,331) in principal
amount, plus accrued and unpaid interest on such principal amount, of the
Original Loan, resulting in a remaining principal balance of the Original Loan
of Five Million Dollars ($5,000,000) (the "Loan"), and (ii) Watson forever
forgave and discharged Borrower's obligation to pay interest under the Original
Loan, as evidenced by the Old Notes, to the extent accrued and unpaid through
and including the date of the Third Amendment to the Loan Agreement. The Old
Notes previously issued by Borrower to Watson hereunder were amended or
cancelled, as appropriate, in accordance with Section 1.2 below. Notwithstanding
any prepayment of the Loan by Borrower, sums repaid may not be re-borrowed.
Effective the date of the Fourth Amendment to the Loan Agreement, the 2004
Replacement Note was amended and restated by the June 2007 Replacement Note,
which extended the maturity of the 2004 Replacement Note.
 
1.2 Promissory Notes. Borrower’s obligation to pay the principal of, and
interest on, the Loan shall be evidenced by a promissory note dated as of
December 20, 2002 duly executed and delivered by Borrower in the form attached
as Exhibit A to the Fifth Amendment to the Loan Agreement and representing the
$5,000,000 principal balance of the Loan (the “Note”), which Note shall be an
amendment and restatement of the June 2007 Replacement Note. In lieu of the
payment of interest in stock as set forth in the June 2007 Replacement Note,
Borrower and each Holder (as defined in that certain Noteholders Agreement dated
as of February 6, 2004, as amended, between the Borrower and the signatories
thereto (the “Noteholders Agreement”)) hereby agree to have interest payable by
the Borrower to such Holder pursuant to the Note in cash quarterly, as provided
in the Note. Upon execution and delivery of the Note, the June 2007 Replacement
Note shall be null and void and of no further legal force or effect. Lender
agrees to promptly return to Borrower the June 2007 Replacement Note after
receipt of the Fifth Amendment to the Loan Agreement and the Note.
 
3

--------------------------------------------------------------------------------


 
1.3 Mandatory Prepayment. The principal amount of the Note shall be mandatorily
pre-paid by the Borrower, in whole or in part, with all proceeds in excess of $5
million received by the Borrower from a third party pharmaceutical company or
companies pursuant to which the Borrower, in one or more transactions, grants
such pharmaceutical company or companies rights to any of the Borrower’s
products or product candidates or rights to the Borrower’s Aversion® Technology.
Such proceeds shall include, without limitation, up-front fees, progress
payments, milestone payments, license fees, royalties and any similar payments,
but shall exclude fees for services, reimbursements or advances for costs and
expenses. The Borrower shall remit such mandatory pre-payment not later than ten
(10) days following receipt of any such excess proceeds from such
transaction(s). All references to the Borrower in this paragraph shall be
interpreted to include the Borrower and its subsidiaries.
 
2.  Section 12.1 of the Loan Agreement is hereby amended by adding the following
definitions in alphabetical order:
 
“June 2007 Replacement Note” shall mean the Replacement Note in the principal
amount of $5 million issued to Galen Partner’s III, LP, as agent, amending and
restating the 2004 Replacement Note pursuant to the Fourth Amendment to Loan
Agreement.”
 
3.  Limitation of Amendment. Except as amended above, the terms of the Loan
Agreement shall remain in full force and effect.
 
4.  Governing Law. This Fifth Amendment and the rights of the parties hereunder
shall be governed in all respects by the laws of the State of New York wherein
the terms of this Fourth Amendment were negotiated.
 
5.  Counterparts. This Fifth Amendment may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
all of which together shall constitute one instrument.
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower and Lender have caused this Fifth Amendment to be
duly executed by their duly authorized officers all as of the day and year first
above written.


"BORROWER"
 
"LENDER"
     
ACURA PHARMACEUTICALS, INC.
 
GALEN PARTNERS III, L.P., as Agent
           
By: /s/ Peter A. Clemens
 
By: /s/ Bruce F. Wesson
Name: Peter A. Clemens
 
Name: Bruce F. Wesson
Title: Senior Vice President
 
Title: Managing Director
and Chief Financial Officer
   

 
5

--------------------------------------------------------------------------------


 


EXHIBIT A


Note



--------------------------------------------------------------------------------


 